                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   WESTERN DIVISION
                            CIVIL ACTION NO.: 5:20-CV-00082-M

 OLD REPUBLIC INSURANCE
 COMPANY,

        Plaintiff,

              v.                                 MOTION OF DEFENDANT,
                                                ESTATE OF FRED O. HARRIS,
                                                       TO DISMISS
 C&G EXPRESS TRUCKING, LLC,
 KEVIN ROUNDTREE, and ESTATE
 OF FRED O. HARRIS,

        Defendants.


       COMES NOW the Defendant, Estate of Fred of Harris (hereinafter “Defendant”), and

moves the Court to dismiss this action pursuant to Rule 12(b)(7) of the Federal Rules of Civil

Procedure. Plaintiff has failed to join a required party, Amguard Insurance Company, under Rule

19 of the Federal Rules of Civil Procedure.

       WHEREFORE, for the reasons stated herein and in the Memorandum of Law in Support

of Motion to Dismiss, which is incorporated herein by reference, Defendant, Estate of Fred O.

Harris, respectfully moves the Court for an Order dismissing this action pursuant to Rule 12(b)(7)

and Rule 19 of the Federal Rules of Civil Procedure.




           Case 5:20-cv-00082-M Document 11 Filed 03/30/20 Page 1 of 3
This the 30th day of March, 2020.
                                    BRENT ADAMS & ASSOCIATES


                                    /s/ William H. Harkins Jr.
                                    William H. Harkins, Jr.
                                    State Bar No.: 37899
                                    P.O. Box 1389
                                    Dunn, NC 28335
                                    Telephone: (919) 781-7590
                                    Facsimile: (919) 571-2555
                                    Attorneys for Defendant, Estate of Fred O. Harris




                                       2

   Case 5:20-cv-00082-M Document 11 Filed 03/30/20 Page 2 of 3
                                   CERTIFICATE OF SERVICE


       The undersigned attorney hereby certifies that the foregoing “Motion of Defendant,

Estate of Fred O. Harris, to Dismiss” was filed using the CM/ECF, which electronically served

the following counsel of record:

       Brady A. Yntema
       Brandon D. Zeller
       Goldberg Segalla LLP
       701 Green Valley Road, Suite 310
       Greensboro, NC 28408
       (336) 419-4900
       Attorneys for Plaintiff, Old Republic Insurance Company


       This the 30th day of March, 2020.
                                           BRENT ADAMS & ASSOCIATES


                                           /s/ William H. Harkins Jr.
                                           William H. Harkins, Jr.
                                           State Bar No.: 37899
                                           P.O. Box 1389
                                           Dunn, NC 28335
                                           Telephone: (919) 781-7590
                                           Facsimile: (919) 571-2555
                                           Attorneys for Defendant, Estate of Fred O. Harris




                                              3

           Case 5:20-cv-00082-M Document 11 Filed 03/30/20 Page 3 of 3
